Citation Nr: 0904249	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  01-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a degenerative 
condition of the skeletal system, to include as secondary to 
exposure to herbicides.

3.  Entitlement to service connection for scars.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2005 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In January 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

2.  The service treatment records do not show any diagnosis 
of any degenerative skeletal condition or scars during 
service nor does the other evidence of record show a 
diagnosis of any degenerative skeletal condition within the 
first year of the Veteran's separation from service.

3.  The service treatment records reveal treatment for a 
single episode of acute bronchitis in January 1965.

4.  There is no competent medical evidence of record linking 
the any current bronchitis, scars, or degenerative condition 
of the skeletal system disorders to active service or to 
herbicide exposure during service.

5.  On January 22, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal of the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia was requested.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A degenerative condition of the skeletal system was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to herbicides during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 
3.303, 3.307(a)(6), 3.309(e) (2008).

3.  Scars were not incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  The criteria for withdrawal of a Substantive Appeal in 
regard to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for schizophrenia have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2002 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in April 2003, July 2007, April 2008, and 
August 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 1979 to February 2005.  The Veteran 
submitted private treatment records from Jo Ellen Smith 
Memorial Hospital, dated October to November 1975; Denver 
Health, dated January 1998 to March 1999; and St. Joseph 
Hospital, dated January to May 1995.  The Veteran's records 
regarding his award of Social Security Administration 
disability benefits were obtained and associated with the 
claims folders.  The Veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.

The Board notes that, to date, the Veteran has not been 
afforded VA medical examinations regarding his claims of 
entitlement to service connection for bronchitis, entitlement 
to service connection for a degenerative condition of the 
skeletal system, and entitlement to service connection for 
scars.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, in regard to the Veteran's claim of entitlement 
to service connection for bronchitis, although he was treated 
once for acute bronchitis while in service and he has since 
service been treated again for acute bronchitis, there is no 
competent medical evidence that the Veteran has a chronic 
condition or that the Veteran's post-service treatment for 
bronchitis is related to the in-service treatment for acute 
bronchitis.  As such, the Board finds it unnecessary to 
afford the Veteran a VA medical examination in regard to his 
claim of entitlement to service connection for bronchitis.

In regard to the Veteran's claim of entitlement to service 
connection for a degenerative condition of the skeletal 
system, his service treatment records do not reveal any 
diagnosis or treatment for any degenerative condition of the 
skeletal system.  The Veteran was not diagnosed or treated 
for any degenerative condition of the skeletal system until 
many years after separation from service and there is no 
evidence, other than the Veteran's statements, associating 
his current degenerative joint disease with his active 
service.  In addition, the Veteran's records do not reveal 
that the Veteran ever served in the Republic of Vietnam or 
that he was exposed to herbicides.  In any event, as noted 
below, degenerative joint disease is not a disorder for which 
presumptive service connection is afforded with regard to 
exposure to herbicides.  As such, the Board finds it 
unnecessary to afford the Veteran a medical examination in 
regard to his claim of entitlement to service connection for 
a degenerative condition of the skeletal system.

In regard to the Veteran's claim of entitlement to service 
connection for scars, his service treatment records do not 
reveal any notation of any scars.  The Veteran's post-service 
treatment records only discuss scars in conjunction with the 
Veteran's surgical repair of a stab wound and assault after 
separation from service.  There is no indication in the 
claims folder, other than the Veteran's statements, that any 
scars may be related to the Veteran's active service.  As 
such, the Board finds it unnecessary to afford the Veteran a 
medical examination in regard to his claim of entitlement to 
service connection for scars.

Lastly, neither the appellant nor his or her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Generalized 
skin rashes, sebaceous cysts, and furuncles are not among 
those conditions for which the presumption of service 
connection is available.

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Although the Board has reviewed in detail the three volumes 
of lay and medical evidence, the Board will focus on the 
evidence that addresses whether the condition is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A. Bronchitis

The Veteran seeks entitlement to service connection for 
bronchitis.  The Veteran contends that his current bronchitis 
is due to bronchitis in service and treatment in service for 
bronchitis.

The Veteran's service treatment records reveal that the 
Veteran was treated in January 1965 for acute bronchitis.  
However, upon examination at discharge from service in May 
1965 the Veteran was not noted to have any sinus, mouth and 
throat, or lungs and chest abnormalities.

In a VA examination report, dated in January 1979, the 
Veteran was noted to have an acute viral upper respiratory 
infection with a normal chest x-ray.  In a private treatment 
record, dated in February 1995, the Veteran was treated for 
an upper respiratory infection.  However, the Veteran was not 
diagnosed with any bronchitis.  In a private treatment 
record, dated in January 1998, the Veteran was noted, after 
x-ray examination, to have probable bibasilar atelectasis 
with possible basilar scarring.  The Veteran was diagnosed 
with and treated for bronchitis.  However, there is no 
indication that the Veteran's bronchitis was a chronic 
condition or that it was associated with the Veteran's active 
service.  Subsequently, in an x-ray report, dated in March 
1998 the Veteran was noted to have no focal pulmonary 
parenchymal abnormalities and the chest x-ray was indicated 
to be normal in appearance.

The Veteran's post-service treatment records do not indicate 
that any current bronchitis is related to the Veteran's 
single, in-service treatment for bronchitis.

The Veteran's post-service medical records do not reveal any 
diagnosis or treatment for bronchitis until January 1998.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of 
bronchitis until more than 30 years after separation from 
service.  This is significant evidence against the claim.

In light of the evidence, the Board finds that entitlement to 
service connection for bronchitis is not warranted.  While 
the Veteran was diagnosed with and treated for bronchitis in 
service, this was an acute disorder which resolved.  No 
pulmonary abnormalities were noted upon separation from 
service.  Aside from the Veteran's statements associating his 
current bronchitis with his single, in-service treatment for 
bronchitis, there is competent medical evidence associating 
any current bronchitis with the Veteran's service.  As such, 
entitlement to service connection for bronchitis must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bronchitis, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B. Degenerative Condition of the Skeletal System

The Veteran seeks entitlement to service connection for a 
degenerative condition of the skeletal system, to include as 
secondary to exposure to herbicides in service.  The Veteran 
contends that his current degenerative joint disease is due 
to exposure to herbicides in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any degenerative 
condition of the skeletal system.  Upon examination at 
discharge from service in May 1965 the Veteran was not noted 
to have any spine or skeletal system abnormalities.

The Veteran's DD 214 does not reveal that the Veteran served 
in the Republic of Vietnam and there is no evidence of record 
indicating that the Veteran was exposed to herbicides in 
service other than the Veteran's contentions.

The Veteran's post-service medical records reveal that the 
Veteran is currently diagnosed with low back pain, 
degenerative joint disease, and degenerative disc disease.  
However, the Veteran's medical records do not reveal any 
evidence associating the Veteran's current degenerative joint 
disease with his active service or with herbicides.

The Board notes that in April 2004 the Veteran was indicated 
in a VA treatment note to ambulate without the assistance of 
a cane and without any appreciable limp or favoring of his 
lumbar spine.

In light of the evidence, the Board finds that entitlement to 
service connection for a degenerative condition of the 
skeletal system is not warranted.  The Veteran's DD 214 does 
not reveal that the Veteran had service in the Republic of 
Vietnam and, therefore, exposure to herbicides, including 
Agent Orange, cannot be presumed.  In addition, degenerative 
joint disease and degenerative conditions of the skeletal 
system are not disorders for which service connection may be 
presumed based upon exposure to herbicides.  See 38 U.S.C.A. 
§ 1116(a) (2); 38 C.F.R. § 3.309(e).  Lastly, there is no 
competent evidence associating the Veteran's degenerative 
joint disease with herbicide exposure.  As such, entitlement 
to service connection for a degenerative condition of the 
skeletal system, based upon exposure to herbicides must be 
denied.

The Board notes that the Veteran's service treatment records 
do not reveal any complaint, diagnosis, or treatment for any 
skeletal conditions and there is no evidence, other than the 
Veteran's statements associating the Veteran's current 
degenerative joint disease with the Veteran's active service.  
As such, entitlement to service connection for a degenerative 
condition of the skeletal system must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a degenerative condition of the skeletal system, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C. Scars

The Veteran seeks entitlement to service connection for 
scars.  The Veteran contends that he currently has scars that 
are due to his active service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any scars.  Upon 
examination at discharge from service in May 1965 the Veteran 
was not noted to have any head, face, neck, scalp, or skin 
abnormalities.

In a private treatment note, dated in October 1975 the 
Veteran was noted to have pain associated with a surgical 
scar from repair of a stab wound inflicted in October 1974.  
Wire sutures used to surgically repair the stab wound, 
determined to be the cause of the pain, were subsequently 
removed in November 1975.

In a VA examination report, dated in January 1979, the 
Veteran's skin was noted to have no rashes or other 
significant lesions.  The Veteran was noted to have a 
surgical scar due to surgical repair after a stab wound 
endured in 1974.  In a private treatment note, dated in 
February 1998, the Veteran was treated for a 1.5 inch 
laceration of the cheek sustained in an assault.  However, 
the Veteran's post-service treatment records do not reveal 
any opinion associating any current scars with the Veteran's 
active service.

In light of the evidence, entitlement to service connection 
for scars is not warranted.  The is no indication in the 
Veteran's service treatment records or the Veteran's post-
service medical records that the Veteran sought treatment or 
was noted to have scars associated with active service.  In 
addition, there is no evidence, other than the Veteran's 
statements, associating any current scars with the Veteran's 
active service.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for scars, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In January 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge; a transcript of 
that hearing is of record.  The Veteran indicated his desire 
to withdraw the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for schizophrenia.  Because the Veteran's 
statements indicating his desire to withdraw this issue 
offered during his January 2009 hearing were later reduced to 
writing and incorporated into the record in the form of a 
written transcript, the transcript of that hearing has been 
accepted as his withdrawal of that issue on appeal.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993).

Therefore, the appellant has withdrawn the appeal of the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
schizophrenia and, hence, there remain no allegations of 
errors of fact or law for appellate consideration regarding 
that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for schizophrenia and it is 
dismissed.


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a degenerative 
condition of the skeletal system, to include as secondary to 
exposure to herbicides, is denied.

Entitlement to service connection for scars is denied.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


